internal_revenue_service number release date index number ------------------------------ ------------------------------------------------------------ -------------------------- ------------------------------------------------------ ---------------------------------------- -------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------- id no ---------------- ----------------- telephone number ---------------------- refer reply to cc corp b01 plr-135960-13 date date legend parent ------------------------------------------------------------------------------------------------------------ ---------------------------------------------------------------------------------------- ------------------------------------------------------------------------------ -------------------------------------------------------------- distributing ---------------------------------------------------------------------------------- ------------------------------------------------------------------------------ ------------------------------- controlled --------------------------------------------------------------------------------------- ------------------------------------------------------------------------------ -------------------------------------------- controlled controlled ------------------------------------ --------------------------------------------------------------- ------------------------------------- ------ -------------------------------- --------------------------------------------------------------- ----------------- ------------------------------------------------------------- sub ------------------------------------------------------------------------------------- ------------------------------------------------------------------------------ ----------------------------------------- plr-135960-13 sub --------------------------------------------------------------------------------------- ------------------------------------- --------------------------------------------------------------------- sub -------------------------------------------------------------- -------------------------------------------------------------------------------------------------------------------- ---------------------------------------------------------------------------------------- ------------------------------------------------------------------------------ llc ---------------------------------- ------------------------------------------------- ------------------------ business a ------------------------------------------------------------------------------------------------------------------ --------------------------------------------------------------- business b business b1 business b2 facility facility state a state b state c state d state e v w x ----------------------------------- --------------------------------------------------------------- ------------------------------- --------------------------------------------------------------- ------------------- ----------------------------------------- --------------------------- -------------- ------- -------------- ----------- -------------- -------------- ------------- ------ plr-135960-13 dollar_figureaa dollar_figurebb dollar_figurecc agreement a agreement b agreement c regulatory authority regulatory purposes date dear -------------------- ---------------- ------------------- ----------------- ------------------------------------------------ --------------------------------------------------------------- ------------------- --------------------------------------------------------------- --------------------------------------------------------------- --------------------------------------------------------------- ----------------------- ------------------------------------------------------------- --------------------------------------------------------------- --------------------------------------------------------------- --------------------------------------------------------------- --------------------------------------------------------------- --------------------------------------------------------------- --------------------------------------------------------------- --------------------------------------------------------------- --------------------------------------------------------------- --------------------------------------------------------------- ----------------- ------------------- this letter responds to your authorized representative’s date request for rulings on certain federal_income_tax consequences of the transaction described below the transaction the information submitted in that request and in later correspondence is summarized below the rulings contained in this letter are based upon facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process moreover this office has not plr-135960-13 reviewed any information pertaining to and has made no determination regarding whether any of the distributions described below i satisfies the business_purpose requirement of sec_1_355-2 ii is used principally as a device for the distribution of the earnings_and_profits of any distributing_corporation or any controlled_corporation or both see sec_355 of the internal_revenue_code and sec_1_355-2 or iii is part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a percent or greater interest in any distributing_corporation or any controlled_corporation see sec_355 and sec_1_355-7 summary of facts parent is a state a corporation and is the common parent of an affiliated_group_of_corporations that join in the filing of a consolidated federal_income_tax return the parent group parent’s stock is publicly traded and widely held parent directly owns all of the stock of distributing a state b corporation and a member of the parent group distributing directly conducts business a and business b distributing directly owned all of the stock of controlled a state c_corporation formed to carry out the transaction parent directly owns all of the stock of sub a state d corporation sub is engaged in business a and business b parent also owns all of the stock of sub a state e corporation sub is engaged in business a and business b as part of business b distributing conducted business b1 through its direct ownership of an undivided v interest in facility sub owns the remaining w interest in facility also as part of business b distributing conducted business b2 through its ownership of facility distributing entered into a dollar_figureaa credit facility with third-party lenders on date the credit facility the balance on the credit facility on the day of the transaction was dollar_figureaa distributing also has outstanding senior notes with an aggregate principal_amount of dollar_figurebb additionally distributing has approximately dollar_figurecc of outstanding notes the bond notes related to tax-exempt_bonds issued by local_government entities distributing issued the bond notes with respect to equipment and systems at certain facilities that are a part of business b and that were transferred to controlled as part of the transaction because the bond notes could not be assigned to controlled distributing and controlled entered into an agreement through which controlled became contractually liable to repay the bond notes and to issue new notes matching the terms of the bond notes in order to retire the bond notes issued by distributing plr-135960-13 financial information has been submitted indicating that business a business b business b1 and business b2 each has had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the past five years transaction for what are represented to be valid business reasons parent undertook the following transaction i distributing contributed all of the assets of business b including business b1 and business b2 to controlled and controlled assumed the liabilities related thereto the first contribution ii distributing distributed all of the stock of controlled to parent the first distribution iii parent formed llc as a new state c limited_liability_company that will be treated as an entity disregarded as separate from its owner and thus as a branch or division of parent and contributed all of the stock of controlled to llc iv controlled formed controlled as a new state d corporation and contributed all of the business_assets of business b1 to controlled and controlled assumed the liabilities related thereto the second contribution v controlled distributed all of the stock of controlled to llc the second distribution vi llc distributed all of the stock of controlled to parent vii controlled formed controlled as a new state e corporation and contributed an x undivided_interest in the business_assets of business b2 to controlled and controlled assumed x of the liabilities related to controlled 1’s interest in business b2 the third contribution viii controlled distributed all of the stock of controlled to llc the third distribution ix llc distributed all of the stock of controlled to parent x pursuant to state d law controlled merged with and into sub with sub surviving the merger the sub merger and plr-135960-13 xi pursuant to state e law controlled merged with and into sub with sub surviving the merger the sub merger the agreements between the parties to the transaction provided that distributing would transfer certain contracts used in business b1 and business b2 the direct transfer contracts to controlled as part of the first contribution that controlled would transfer the direct transfer contracts to controlled or controlled respectively as part of the second contribution or the third contribution and that controlled and controlled would merge into sub and sub respectively to avoid multiple notifications and consents with respect to the direct transfer contracts and to reduce time effort and cost distributing transferred certain contracts used in business b1 and business b2 directly to sub and sub respectively in lieu of making multiple sequential transfers at the direction of controlled and of controlled or controlled respectively also in connection with the transaction members of the parent group entered into a series of agreements collectively the continuing relationships to address transitional issues specifically i sub sub and other members of the parent group engaged in business b entered into agreement a ii distributing and controlled entered into agreement b iii distributing controlled sub sub and other members of the parent group entered into agreement c iv distributing controlled sub and sub continue to participate in an intragroup arrangement pursuant to which sub will provide certain managerial and professional services to members of the parent group and v distributing controlled sub and sub will share certain employees with each other and their affiliates pursuant to an intercompany agreement and on pricing terms ordered by the regulatory authority representations the first contribution and the first distribution parent has made the following representations regarding the first contribution and the first distribution any indebtedness owed by controlled or any entity controlled directly or indirectly by controlled to distributing or any entity controlled directly or indirectly by distributing after the first distribution will not constitute stock_or_securities any money property or stock contributed by distributing to controlled in the first contribution was exchanged solely for stock_or_securities in controlled plr-135960-13 distributing 1’s distribution of controlled 1’s stock to parent in the first distribution was with respect to parent’s ownership of distributing 1’s stock no part of the consideration distributed by distributing was received by parent as a creditor employee or in any capacity other than that of a shareholder of distributing the five years of financial information submitted on behalf of business a as conducted by distributing is representative of the present operations of such business and there have been no substantial operational changes in such business since the date of the last financial statements submitted the five years of financial information submitted on behalf of business b as conducted by distributing immediately before the transaction is representative of the present operations of such business and there have been no substantial operational changes in such business since the date of the last financial statements submitted neither business a conducted by distributing nor control of an entity conducting this business was acquired during the five-year period ending on the date of the first distribution in a transaction in which gain_or_loss was recognized in whole or in part throughout the five-year period preceding the first distribution distributing was the principal_owner of the goodwill and significant assets of business a and will continue to be the principal_owner of the goodwill and significant assets of business a following the first distribution neither business b to be conducted by controlled nor control of an entity conducting this business was acquired during the five-year period ending on the date of the first distribution in a transaction in which gain_or_loss was recognized in whole or in part throughout the five-year period preceding the first distribution distributing was the principal_owner of the goodwill and significant assets of business b following the first distribution controlled will be the principal_owner of the goodwill and significant assets of business b distributing will continue the active_conduct of business a independently and with its separate employees following the first distribution and with employees of other members of the parent group pursuant to the continuing relationships controlled will continue the active_conduct of business b independently and with its separate employees following the first distribution and with employees of other members of the parent group pursuant to the continuing relationships plr-135960-13 the first distribution was carried out for the regulatory purposes the first distribution was motivated in whole or substantial part by these corporate business purposes the first distribution was not used principally as a device for the distribution of the earnings_and_profits of distributing or controlled or both the total adjusted_basis and fair_market_value of the assets transferred to controlled in the first contribution equaled or exceeded the sum of i the total liabilities assumed as determined under sec_357 by controlled and ii the total amount of any money and the fair_market_value of any other_property within the meaning of sec_361 received by distributing and transferred to its creditors in connection with the reorganization any liabilities assumed as determined under sec_357 by controlled in the first contribution were incurred in the ordinary course of business and were associated with the assets transferred the total fair_market_value of the assets transferred to controlled in the first contribution exceeded the sum of i the amount of any liabilities assumed as determined under sec_357 by controlled in connection with the exchange ii the amount of any liabilities owed to controlled by distributing that were discharged or extinguished in connection with the exchange and iii the amount of any cash and the fair_market_value of any other_property other than stock and securities permitted to be received under sec_361 without the recognition of gain received by distributing in connection with the exchange the fair_market_value of the assets of controlled exceeded the amount of its liabilities immediately after the first contribution distributing neither accumulated its receivables nor made extraordinary payment of its payables in anticipation of the first distribution no intercorporate debt existed or will exist between distributing or any entity controlled directly or indirectly by distributing and controlled or any entity controlled directly or indirectly by controlled at the time of or after the first distribution other than intercompany loans or obligations that have arisen or will arise in the ordinary course of business payments made in connection with all continuing transactions between distributing or any entity controlled directly or indirectly by distributing and controlled or any entity controlled directly or indirectly by controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length or on pricing terms ordered by the regulatory authority plr-135960-13 no two parties to the first distribution were investment companies as defined in sec_368 and iv for purposes of sec_355 immediately after the first distribution no person determined after applying sec_355 held stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the first distribution for purposes of sec_355 immediately after the first distribution no person determined after applying sec_355 held stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the first distribution or ii attributable to distributions on distributing stock_or_securities that were acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the first distribution the first distribution is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons acquired or will acquire directly or indirectly stock representing a percent or greater interest within the meaning of sec_355 in controlled or distributing including any predecessor or successor of any such corporation immediately after the transaction as defined in sec_355 either no person held a 50-percent_or_greater_interest within the meaning of sec_355 in distributing or controlled if any person held a 50-percent_or_greater_interest within the meaning of sec_355 in any disqualified_investment_corporation within the meaning of sec_355 such person held such interest in such corporation immediately before the first distribution or neither distributing nor controlled was a disqualified_investment_corporation within the meaning of sec_355 immediately before the first distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and -14 as in effect before the publication of t d 1995_2_cb_147 and as currently in effect sec_1_1502-13 as published in t d plr-135960-13 further any excess_loss_account that distributing has in controlled stock or the stock of any direct or indirect subsidiary of controlled will be included in income immediately before the first distribution to the extent required by regulations see sec_1_1502-19 at the time of the first distribution distributing did not have an excess_loss_account in the stock of controlled or the stock of any direct or indirect subsidiary of controlled the second contribution and the second distribution parent has made the following representations regarding the second contribution and the second distribution any indebtedness owed by controlled and its successors or any entity controlled directly or indirectly by controlled and its successors to controlled or any entity controlled directly or indirectly by controlled after the second distribution will not constitute stock_or_securities any money property or stock contributed by controlled to controlled in the second contribution was exchanged solely for stock_or_securities in controlled controlled 1’s distribution of controlled 2’s stock to parent in the second distribution was with respect to parent’s ownership of controlled 1’s stock no part of the consideration distributed by controlled was received by parent as a creditor employee or in any capacity other than that of a shareholder of controlled the five years of financial information submitted on behalf of business b as conducted by distributing immediately before the transaction and as conducted by controlled after the first distribution is representative of the present operations of such business and there have been no substantial operational changes in such business since the date of the last financial statements submitted the five years of financial information submitted for business b1 as conducted by distributing immediately before the transaction and to be conducted by controlled and its successors is representative of the present operations of such business and there have been no substantial operational changes in such business since the date of the last financial statements submitted neither business b to be conducted by controlled nor control of an entity conducting this business was acquired during the five-year period ending on the date of the second distribution in a transaction in which gain_or_loss was plr-135960-13 recognized in whole or in part throughout the five-year period preceding the second distribution distributing was the principal_owner of the goodwill and significant assets of business b until the first contribution and thereafter controlled was and will be the principal_owner of the goodwill and significant assets of business b neither business b1 to be conducted by controlled and its successors nor control of an entity conducting this business was acquired during the five-year period ending on the date of the second distribution in a transaction in which gain_or_loss was recognized in whole or in part throughout the five-year period preceding the second distribution distributing was the principal_owner of the goodwill and significant assets of business b1 until the first contribution and controlled was the principal_owner of the goodwill and significant assets of business b1 after the first contribution and until the second contribution following the second distribution controlled and its successors will be the principal_owner of the goodwill and significant assets of business b1 controlled will continue the active_conduct of business b independently and with its separate employees following the second distribution and with employees of other members of the parent group pursuant to the continuing relationships controlled and its successors will continue the active_conduct of business b1 independently and with its separate employees following the second distribution and with employees of other members of the parent group pursuant to the continuing relationships the second distribution was carried out for the regulatory purposes the second distribution was motivated in whole or substantial part by these corporate business purposes the second distribution was not used principally as a device for the distribution of the earnings_and_profits of controlled or controlled or both the total adjusted_basis and fair_market_value of the assets transferred to controlled in the second contribution equaled or exceeded the sum of i the total liabilities assumed as determined under sec_357 by controlled and ii the total amount of any money and the fair_market_value of any other_property within the meaning of sec_361 received by controlled and transferred to its creditors in connection with the reorganization plr-135960-13 any liabilities assumed as determined under sec_357 by controlled in the second contribution were incurred in the ordinary course of business and were associated with the assets transferred the total fair_market_value of the assets transferred to controlled in the second contribution exceeded the sum of i the amount of any liabilities assumed as determined under sec_357 by controlled in connection with the exchange ii the amount of any liabilities owed to controlled by controlled that were discharged or extinguished in connection with the exchange and iii the amount of any cash and the fair_market_value of any other_property other than stock and securities permitted to be received under sec_361 without the recognition of gain received by controlled in connection with the exchange the fair_market_value of the assets of controlled exceeded the amount of its liabilities immediately after the second contribution controlled neither accumulated its receivables nor made extraordinary payment of its payables in anticipation of the second distribution no intercorporate debt existed or will exist between controlled or any entity controlled directly or indirectly by controlled and controlled and its successors or any entity controlled directly or indirectly by controlled and its successors at the time of or after the second distribution other than intercompany loans or obligations that have arisen or will arise in the ordinary course of business payments made in connection with all continuing transactions between controlled or any entity controlled directly or indirectly by controlled and controlled and any successor or any entity controlled directly or indirectly by controlled and any successor will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length or on pricing terms ordered by the regulatory authority no two parties to the second distribution were investment companies as defined in sec_368 and iv for purposes of sec_355 immediately after the second distribution no person determined after applying sec_355 held stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the second distribution plr-135960-13 for purposes of sec_355 immediately after the second distribution no person determined after applying sec_355 held stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the second distribution or ii attributable to distributions on controlled stock_or_securities that were acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the second distribution the second distribution is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons acquired or will acquire directly or indirectly stock representing a percent or greater interest within the meaning of sec_355 in controlled or controlled including any predecessor or successor of any such corporation immediately after the transaction as defined in sec_355 either no person held a 50-percent_or_greater_interest within the meaning of sec_355 in controlled or controlled if any person held a 50-percent_or_greater_interest within the meaning of sec_355 in any disqualified_investment_corporation within the meaning of sec_355 such person held such interest in such corporation immediately before the second distribution or neither controlled nor controlled was a disqualified_investment_corporation within the meaning of sec_355 immediately before the second distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and -14 as in effect before the publication of t d 1995_2_cb_147 and as currently in effect sec_1_1502-13 as published in t d further any excess_loss_account that controlled has in controlled stock or the stock of any direct or indirect subsidiary of controlled will be included in income immediately before the second distribution to the extent required by regulations see sec_1_1502-19 at the time of the second distribution controlled did not have an excess_loss_account in the stock of controlled or the stock of any direct or indirect subsidiary of controlled the third contribution and the third distribution parent has made the following representations regarding the third contribution and the third distribution plr-135960-13 any indebtedness owed by controlled and its successors or any entity controlled directly or indirectly by controlled and its successors to controlled or any entity controlled directly or indirectly by controlled after the third distribution will not constitute stock_or_securities any money property or stock contributed by controlled to controlled in the third contribution was exchanged solely for stock_or_securities in controlled controlled 1’s distribution of controlled 3’s stock to parent in the third distribution was with respect to parent’s ownership of controlled 1’s stock no part of the consideration distributed by controlled was received by parent as a creditor employee or in any capacity other than that of a shareholder of controlled the five years of financial information submitted on behalf of business b as conducted by distributing immediately before the transaction and as conducted by controlled after the first contribution is representative of the present operations of such business and there have been no substantial operational changes in such business since the date of the last financial statements submitted the five years of financial information submitted on behalf of business b2 as conducted by distributing immediately before the transaction and to be conducted by controlled 3and its successors is representative of the present operations of such business and there have been no substantial operational changes in such business since the date of the last financial statements submitted neither business b to be conducted by controlled nor control of an entity conducting this business was acquired during the five-year period ending on the date of the third distribution in a transaction in which gain_or_loss was recognized in whole or in part throughout the five-year period preceding the third distribution distributing was the principal_owner of the goodwill and significant assets of business b until the first contribution and thereafter controlled was and will be the principal_owner of the goodwill and significant assets of business b neither business b2 to be conducted by controlled and its successors nor control of an entity conducting this business was acquired during the five-year period ending on the date of the third distribution in a transaction in which gain_or_loss was recognized in whole or in part throughout the five-year period preceding the third distribution distributing was the principal_owner of the goodwill and significant assets of business b2 until the first plr-135960-13 contribution and controlled was the principal_owner of the goodwill and significant assets of business b2 after the first contribution and until the third contribution following the third distribution controlled and its successors will be the principal_owner of the goodwill and significant assets of business b2 controlled will continue the active_conduct of business b independently and with its separate employees following the third distribution and with employees of other members of the parent group pursuant to the continuing relationships controlled and its successors will continue the active_conduct of business b2 independently and with its separate employees following the third distribution and with employees of other members of the parent group pursuant to the continuing relationships the third distribution was carried out for the regulatory purposes the third distribution was motivated in whole or substantial part by these corporate business purposes the third distribution was not used principally as a device for the distribution of the earnings_and_profits of controlled or controlled and its successors or both the total adjusted_basis and fair_market_value of the assets transferred by controlled to controlled in the third contribution equaled or exceeded the sum of i the total liabilities assumed as determined under sec_357 by controlled and ii the total amount of any money and the fair_market_value of any other_property within the meaning of sec_361 received by controlled and transferred to its creditors in connection with the reorganization any liabilities assumed as determined under sec_357 by controlled in the third contribution were incurred in the ordinary course of business and were associated with the assets transferred the total fair_market_value of the assets transferred to controlled in the third contribution exceeded the sum of i the amount of any liabilities assumed as determined under sec_357 by controlled in connection with the exchange ii the amount of any liabilities owed to controlled by controlled that were discharged or extinguished in connection with the exchange and iii the amount of any cash and the fair_market_value of any other_property other than stock and securities permitted to be received under sec_361 without the recognition of gain received by controlled in connection with the exchange the fair_market_value of the assets of plr-135960-13 controlled exceeded the amount of its liabilities immediately after the third contribution controlled neither accumulated its receivables nor made extraordinary payment of its payables in anticipation of the third distribution no intercorporate debt existed or will exist between controlled or any entity controlled directly or indirectly by controlled and controlled and its successors or any entity controlled directly or indirectly by controlled and its successors at the time of or after the third distribution other than intercompany loans or obligations that have arisen or will arise in the ordinary course of business payments made in connection with all continuing transactions between controlled or any entity controlled directly or indirectly by controlled and controlled and its successors or any entity controlled directly or indirectly by controlled and its successors will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length or on pricing terms ordered by the regulatory authority except that pending regulatory approval it is expected that controlled will reimburse sub at cost for services and materials provided in the operation of business b2 no two parties to the third distribution were investment companies as defined in sec_368 and iv for purposes of sec_355 immediately after the third distribution no person determined after applying sec_355 held stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the third distribution for purposes of sec_355 immediately after the third distribution no person determined after applying sec_355 held stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the third distribution or ii attributable to distributions on controlled stock_or_securities that were acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the third distribution plr-135960-13 the third distribution is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons acquired or will acquire directly or indirectly stock representing a percent or greater interest within the meaning of sec_355 in controlled or controlled including any predecessor or successor of any such corporation immediately after the transaction as defined in sec_355 either no person held a 50-percent_or_greater_interest within the meaning of sec_355 in controlled or controlled if any person held a 50-percent_or_greater_interest within the meaning of sec_355 in any disqualified_investment_corporation within the meaning of sec_355 such person will have held such interest in such corporation immediately before the third distribution or neither controlled nor controlled was a disqualified_investment_corporation within the meaning of sec_355 immediately before the third distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and -14 as in effect before the publication of t d 1995_2_cb_147 and as currently in effect sec_1_1502-13 as published in t d further any excess_loss_account that controlled has in controlled stock or the stock of any or indirect subsidiary of controlled will be included in income immediately before the third distribution to the extent required by regulations see sec_1_1502-19 at the time of the third distribution controlled did not have an excess_loss_account in the stock of controlled or the stock of any direct or indirect subsidiary of controlled the sub merger parent has made the following representations regarding the sub merger the parties entered into an agreement and plan of merger that stated that the parties intend for the sub merger to qualify as a tax-free reorganization under sec_368 and the sub merger occurred pursuant to that plan the sub merger was effected pursuant to state law under which as a result of the operation of such laws the following events occurred simultaneously at the effective time of the sub merger i all of the assets and liabilities except to the extent satisfied or discharged in the transaction of controlled became the assets and liabilities of sub and ii controlled ceased its separate legal existence for all purposes sub did not issue any stock in the sub merger parent directly owned all of the outstanding_stock in both controlled and sub immediately before plr-135960-13 the sub merger and directly owned all of the stock in sub immediately thereafter all of the proprietary interests in controlled will be preserved within the meaning of sec_1_368-1 and ii sub has no plan or intention to redeem or otherwise acquire directly or through a related_person within the meaning of sec_1_368-1 and any of its stock the fair_market_value of the property transferred by controlled to sub exceeded the sum of a the amount of liabilities of controlled assumed as determined under sec_357 by sub in the sub merger and b the amount of any money and the fair_market_value of any property other than stock permitted to be received under sec_361 without the recognition of gain received by controlled in the sub merger the fair_market_value of the assets of sub exceeded the amount of its liabilities immediately after the sub merger sub has no plan or intention to sell or otherwise dispose_of any of the assets of controlled acquired in the sub merger except for dispositions made in the ordinary course of business and transfers described in sec_368 and sec_1_368-2 the liabilities of controlled if any assumed within the meaning of sec_357 by sub in the sub merger were incurred by controlled in the ordinary course of its business and were associated with the assets transferred following the sub merger sub will continue the historic_business of controlled or use a significant portion of controlled 2’s historic_business_assets in a business sub controlled and parent have each paid or will pay their respective expenses if any incurred in connection with the sub merger there is no intercorporate indebtedness existing between controlled and sub that was issued acquired or settled at a discount no two parties to the sub merger were investment companies within the meaning of sec_368 and iv controlled was not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 the sub merger plr-135960-13 parent has made the following representations regarding the sub merger the parties entered into an agreement and plan of merger that stated that the parties intend for the sub merger to qualify as a tax-free reorganization under sec_368 and the sub merger occurred pursuant to that plan the sub merger was effected pursuant to state law under which as a result of the operation of such laws the following events occurred simultaneously at the effective time of the sub merger i all of the assets and liabilities except to the extent satisfied or discharged in the transaction of controlled became the assets and liabilities of sub and ii controlled ceased its separate legal existence for all purposes sub did not issue any stock in the sub merger parent directly owned all of the outstanding_stock in both controlled and sub immediately before the sub merger and directly owned all of the stock in sub immediately thereafter all of the proprietary interests in controlled will be preserved within the meaning of sec_1_368-1 and ii sub has no plan or intention to redeem or otherwise acquire directly or through a related_person within the meaning of sec_1_368-1 and any of its stock the fair_market_value of the property transferred by controlled to sub exceeded the sum of a the amount of liabilities of controlled assumed as determined under sec_357 by sub in the sub merger and b the amount of any money and the fair_market_value of any property other than stock permitted to be received under sec_361 without the recognition of gain received by controlled in the sub merger the fair_market_value of the assets of sub exceeded the amount of its liabilities immediately after the sub merger sub has no plan or intention to sell or otherwise dispose_of any of the assets of controlled acquired in the sub merger except for dispositions made in the ordinary course of business and transfers described in sec_368 and sec_1_368-2 the liabilities of controlled if any assumed within the meaning of sec_357 by sub in the sub merger were incurred by controlled in the ordinary course of its business and were associated with the assets transferred plr-135960-13 following the sub merger sub will continue the historic_business of controlled or use a significant portion of controlled 3’s historic_business_assets in a business sub controlled and parent have each paid or will pay their respective expenses if any incurred in connection with the sub merger there is no intercorporate indebtedness existing between controlled and sub that was issued acquired or settled at a discount no two parties to the sub merger were investment companies within the meaning of sec_368 and iv controlled was not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 rulings the first contribution and the first distribution based solely on the information submitted and the representations set forth above and provided that i any money property or stock contributed by distributing to controlled in the first contribution was exchanged solely for stock_or_securities in controlled and ii distributing 1’s distribution of the stock of controlled to parent in the first distribution was with respect to parent’s ownership of the stock of distributing we rule as follows as to the first contribution and the first distribution the first contribution and the first distribution taken together will qualify as a reorganization within the meaning of sec_368 distributing and controlled each will be a_party_to_a_reorganization within the meaning of sec_368 distributing will not recognize any gain_or_loss on its transfer of assets to controlled in exchange for controlled stock and controlled 1’s assumption_of_liabilities in the first contribution sec_361 and sec_357 controlled will not recognize any gain_or_loss on its receipt of assets from distributing in exchange for controlled stock and controlled 1’s assumption_of_liabilities in the first contribution sec_1032 controlled 1’s basis in each asset received from distributing in the first contribution will equal the basis of that asset in the hands of distributing immediately before the first contribution sec_362 plr-135960-13 controlled 1’s holding_period in each asset received from distributing in the first contribution will include the period during which distributing held that asset sec_1223 distributing will not recognize any gain_or_loss upon its distribution of controlled stock to parent in the first distribution sec_361 parent will not recognize any gain_or_loss and will not include any amount in the income of on its receipt of shares of controlled stock from distributing in the first distribution sec_355 parent’s basis in its distributing stock immediately after the first distribution will be the same as its basis in the distributing stock immediately before the first distribution allocated between the stock of distributing and controlled in proportion to the fair_market_value of each immediately following the first distribution in accordance with sec_1_358-2 sec_358 and c parent’s holding_period in the controlled stock it will receive in the first distribution will include the holding_period of the distributing stock with respect to which the first distribution is made provided parent held its distributing stock as a capital_asset on the date of the first distribution sec_1223 earnings_and_profits if any will be allocated between distributing and controlled in accordance with sec_312 and sec_1_312-10 the second contribution and the second distribution based solely on the information submitted and the representations set forth above and provided that i any money property or stock contributed by controlled to controlled in the second contribution was exchanged solely for stock_or_securities in controlled and ii controlled 1’s distribution of the stock of controlled to parent in the second distribution was with respect to parent’s ownership of the stock of controlled we rule as follows as to the second contribution and the second distribution the second contribution and the second distribution taken together will qualify as a reorganization within the meaning of sec_368 controlled and controlled each will be a_party_to_a_reorganization within the meaning of sec_368 controlled will not recognize any gain_or_loss on its transfer of its assets to controlled in exchange for controlled stock and controlled 2’s assumption_of_liabilities in the second contribution sec_361 and sec_357 plr-135960-13 controlled will not recognize any gain_or_loss on its receipt of assets from controlled in exchange for controlled stock and controlled 2’s assumption_of_liabilities in the second contribution sec_1032 controlled 2’s basis in each asset received from controlled in the second contribution will equal the basis of that asset in the hands of controlled immediately before the second contribution sec_362 controlled 2’s holding_period in each asset received from controlled in the second contribution will include the period during which controlled held that asset sec_1223 controlled will not recognize any gain_or_loss upon its distribution of controlled stock to parent in the second distribution sec_361 parent will not recognize any gain_or_loss and will not include any amount in income on its receipt of shares of controlled stock from controlled in the second distribution sec_355 parent’s basis in its controlled stock immediately after the second distribution will be the same as its basis in its controlled stock immediately before the second distribution allocated between the stock of controlled and controlled in proportion to their relative fair_market_value immediately following the second distribution and immediately preceding the third distribution in accordance with sec_1_358-2 sec_358 and c parent’s holding_period in the controlled stock it will receive in the second distribution will include the holding_period of the controlled stock with respect to which the second distribution is made provided parent held its controlled stock as a capital_asset on the date of the second distribution sec_1223 earnings_and_profits if any will be allocated between controlled controlled and controlled in accordance with sec_312 and sec_1 a the third contribution and the third distribution based solely on the information submitted and the representations set forth above and provided that i any money property or stock contributed by controlled to controlled in the third contribution was exchanged solely for stock_or_securities in controlled and ii controlled 1’s distribution of the stock of controlled to parent in the third distribution was with respect to parent’s ownership of the stock of controlled we rule as follows as to the third contribution and the third distribution plr-135960-13 the third contribution and the third distribution taken together will qualify as a reorganization within the meaning of sec_368 controlled and controlled each will be a_party_to_a_reorganization within the meaning of sec_368 controlled will not recognize any gain_or_loss on its transfer of assets to controlled in exchange for controlled stock and controlled 3’s assumption_of_liabilities in the third contribution sec_361 and sec_357 controlled will not recognize any gain_or_loss on its receipt of assets from controlled in exchange for controlled stock and controlled 3’s assumption_of_liabilities in the third contribution sec_1032 controlled 3’s basis in each asset received from controlled in the third contribution will equal the basis of that asset in the hands of controlled immediately before the third contribution sec_362 controlled 3’s holding_period in each asset received from controlled in the third contribution will include the period during which controlled held that asset sec_1223 controlled will not recognize any gain_or_loss upon its distribution of controlled stock to parent in the third distribution sec_361 parent will not recognize any gain_or_loss and will not include any amount in income on its receipt of shares of controlled stock from controlled in the third distribution sec_355 parent’s basis in its controlled stock immediately after the third distribution will be the same as its basis in its controlled stock immediately before the third distribution and after the second distribution allocated between the stock of controlled and controlled in proportion to their relative fair_market_value immediately following the third contribution in accordance with sec_1_358-2 sec_358 and c parent’s holding_period in the controlled stock it will receive in the third distribution will include the holding_period of the controlled stock with respect to which the third distribution is made provided parent held its controlled stock is held as a capital_asset on the date of the third distribution sec_1223 earnings_and_profits if any will be allocated between controlled controlled and controlled in accordance with sec_312 and sec_1 a plr-135960-13 the sub merger based solely on the information submitted and the representations set forth above we rule as follows as to the sub merger provided that the sub merger qualifies as a statutory merger under applicable law for u s federal_income_tax purposes the sub merger will be treated as a transfer by controlled of its assets to sub in exchange for sub 1’s stock and sub 1’s assumption of controlled 2’s liabilities followed by controlled 2’s distribution of the sub stock to parent pursuant to a plan_of_reorganization in cancellation of parent’s stock in controlled the sub merger will be a reorganization within the meaning of sec_368 sub and controlled will each be a_party_to_a_reorganization under sec_368 controlled will not recognize any gain_or_loss on its transfer of assets to sub in exchange for sub stock and the assumption by sub of any liabilities of controlled sec_361 sec_357 controlled will not recognize any gain_or_loss upon its transfer of sub stock to parent sec_361 sub will not recognize any gain_or_loss on its receipt of the controlled assets in exchange for the sub stock sec_1032 sub 1’s basis in each asset received from controlled will equal the basis of that asset in the hands of controlled immediately before the sub merger sec_362 sub 1’s holding_period in each asset received from controlled will include the period during which controlled held the asset sec_1223 parent will not recognize any gain_or_loss on its receipt of sub stock in exchange for controlled stock pursuant to a plan_of_reorganization sec_354 parent’s basis in the sub stock received in the sub merger will equal the basis of the controlled stock surrendered in exchange therefor allocated in accordance with sec_1_358-2t a iii sec_358 parent’s holding_period in the sub stock deemed issued will include the holding_period of the controlled stock surrendered in exchange therefor provided the controlled stock was held as a capital_asset on the date of the exchange sec_1223 plr-135960-13 sub will succeed to and take into account the items of controlled described in sec_381 subject_to the conditions and limitations specified in sec_381 sec_382 sec_383 and sec_384 and the regulations thereunder the sub merger based solely on the information submitted and the representations set forth above we rule as follows as to the sub merger provided that the sub merger qualifies as a statutory merger under applicable law for u s federal_income_tax purposes the sub merger will be treated as a transfer by controlled of its assets to sub in exchange for sub 2’s stock and sub 2’s assumption of controlled 3’s liabilities followed by controlled 3’s distribution of the sub stock to parent pursuant to a plan_of_reorganization in cancellation of parent’s stock in controlled the sub merger will be a reorganization under sec_368 controlled and sub will each be a_party_to_a_reorganization under sec_368 controlled will not recognize any gain_or_loss on its transfer of assets to sub in exchange for sub stock and the assumption by sub of any liabilities of controlled sec_361 sec_357 controlled will not recognize any gain_or_loss upon its transfer of sub stock to parent sec_361 sub will not recognize any gain_or_loss on its receipt of the controlled assets in exchange for the sub stock sec_1032 sub 2’s basis in each asset received from controlled will equal the basis of that asset in the hands of controlled immediately before the sub merger sec_362 sub 2’s holding_period in each asset received from controlled will include the period during which controlled held the asset sec_1223 parent will recognize no gain_or_loss on its receipt of sub stock in exchange for controlled stock pursuant to the plan_of_reorganization sec_354 parent’s basis in the sub stock received in the sub merger will equal the basis of the controlled stock surrendered in exchange therefor allocated in accordance with sec_1_358-2t a iii sec_358 parent’s holding_period in the sub stock deemed issued will include the holding_period of the controlled stock surrendered in exchange therefor provided the controlled stock was held as a capital_asset on the date of the exchange sec_1223 plr-135960-13 sub will succeed to and take into account the items of controlled described in sec_381 subject_to the conditions and limitations specified in sec_381 sec_382 sec_383 and sec_384 and the regulations thereunder caveats no opinion is expressed about the federal_income_tax treatment of the transaction under other provisions of the code or regulations or the federal_income_tax treatment of any conditions existing at the time of or effects resulting from the transaction that are not specifically covered by the above rulings in particular no opinion is expressed regarding i ii whether any distribution satisfies the business_purpose requirement of sec_1_355-2 whether any distribution is used principally as a device for the distribution of the earnings_and_profits of the distributing_corporation or the controlled_corporation or both see sec_355 and sec_1 d or iii whether any distribution and any acquisition or acquisitions are part of a plan or series of related transactions under sec_355 procedural matters except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling plr-135960-13 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely maury passman acting chief branch office of associate chief_counsel corporate cc
